DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7, 8, 11, 13, 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0217975 A1 to Casteel in view of US 9,314,099 B2 to Huang et al.



    PNG
    media_image1.png
    686
    982
    media_image1.png
    Greyscale


Regarding claim 7, Casteel discloses a furniture apparatus, comprising: a first side frame (See figure above); a second side frame (See figure above); a first front connecting flange (See figure above), a first rear connecting flange (see figure above), each extending from the first side frame toward the second side frame; a front cross support member (See figure above), a rear cross support member (See figure above), each spanning between the first and second side frames in a horizontal direction (See figure above); a first front fastener (See figure above) connecting the first front connecting flange to the front cross support member; 4a first rear fastener (See figure above) connecting the first rear connecting flange to the rear cross support member; wherein each of the first front fastener and the first rear fastener extend through the 
Casteel does not disclose wherein the furniture apparatus comprises a first middle connecting flange, a middle cross support member, and a first middle fastener connecting the first middle connecting flange to the middle cross support member.
Huang et al. disclose a furniture apparatus having a front, middle, and rear cross support members (79, 81, and 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the furniture apparatus of Casteel with a middle cross support member secured to the first and second frame via middle flanges and middle fasteners as taught by Huang et al. so to provide increased strength and durability to the furniture apparatus. Spacing three support members from the front to the rear of the apparatus will prevent all levels of the framing from skewing or bending out of plane and thereby preventing damage to the apparatus due to rough usage or continual moving, etc.
Regarding claim 8, Casteel in view of Huang et al. disclose wherein each of the first front, first rear, and first middle connecting flanges extends from the first side frame in a direction that is parallel to the horizontal direction (see flanges in the figure above).  
Regarding claim 11, Casteel discloses further comprising: a second front connecting flange (See figure above), a second rear connecting flange (See figure above), each extending from the second side frame toward the first side frame (See figure above); a second front fastener (See figure above) connecting the second front connecting flange to the front cross support member; a second rear fastener (See figure 
Casteel does not disclose wherein the furniture apparatus comprises a second middle connecting flange and a second middle fastener connecting the second middle connecting flange to the middle cross support member.
Huang et al. disclose a furniture apparatus having a front, middle, and rear cross support members (79, 81, and 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the furniture apparatus of Casteel with a middle cross support member secured to the first and second frame via middle flanges and middle fasteners as taught by Huang et al. so to provide increased strength and durability to the furniture apparatus. Spacing three support members from the front to the rear of the apparatus will prevent all levels of the framing from skewing or bending out of plane and thereby preventing damage to the apparatus due to rough usage or continual moving, etc.
Regarding claim 13, Huang et al. disclose wherein the front and rear cross support members are balancing members (79/82, Column 6, lines 30-32) and the middle cross support member is an anti-twisting member (81, Column 6, line 31).  
Regarding claim 14, Casteel discloses further comprising a drive member (60) spanning between and extending through the first and second side frames (Fig. 2 and 3).  
Regarding claim 16, Casteel discloses wherein: each of the first front connecting flange and the first rear connecting flange includes a fastener aperture shaped to receive the first front fastener and the first rear fastener, respectively; and each of the fastener apertures has a central axis that is oriented transverse to the horizontal direction (openings into which the fasteners are inserted; Fig. 2 and 3). 
Huang et al. discloses the middle cross support member. 
Regarding claim 17, Casteel discloses a method of assembling furniture, comprising: providing a first side frame (See figure above) and a second side frame (See figure above), the first side frame having a first plurality of connecting flanges (See figure above) extending from the first side frame toward the second side frame, the second side frame including a second plurality of connecting flanges (See figure above) extending from the second side frame toward the first side frame; positioning two cross support members between the first side frame and the second side frame in a horizontal direction (See figure above), each cross support member positioned against a corresponding connecting flange of the first plurality of connecting flanges and against a 7corresponding connecting flange of the second plurality of connecting flanges (See figure above); securing each of the two cross support members to the corresponding connecting flanges with one or more corresponding fasteners (See figure above), each fastener extending through the corresponding cross support member and connecting flange in a direction that is transverse to the horizontal direction (See figure above).  
Casteel discloses two cross support members between the first and second side frames, but does not disclose a third cross support member secured top hinges by a fastener.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the furniture apparatus of Casteel with a middle cross support member secured to the first and second frame via middle flanges and middle fasteners as taught by Huang et al. so to provide increased strength and durability to the furniture apparatus. Spacing three support members from the front to the rear of the apparatus will prevent all levels of the framing from skewing or bending out of plane and thereby preventing damage to the apparatus due to rough usage or continual moving, etc.
Regarding claim 19, Casteel discloses wherein each cross support member includes a first distal end (See figure above) and second distal end (See figure above), and the positioning step further comprises: positioning the first distal end of each cross support member against the corresponding connecting flange of the first plurality of connecting flanges (See figure above); and positioning the second distal end of each cross support member against the corresponding connecting flange of the second plurality of connecting flanges (See figure above).  
Regarding claim 20, Casteel discloses wherein each of the distal ends of the cross support members includes a flat plate (See figure above), each of the connecting flanges includes a flat flange plate extending in a horizontal direction (See figure above), and the positioning step further includes mating the flat plates of each of the distal ends of the cross support members with the flat flange plate of the corresponding connecting flange in a flush orientation (See figure above).
Claims 9, 10, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0217975 A1 to Casteel in view of US 9,314,099 B2 to Huang et al. in view of US 2011/0175426 A1 to Lawson.

Regarding claims 9, 10, 12, and 18, Casteel discloses the cross members and may disclose a gap between the cross members and the side frames, but does not clearly or specifically disclose wherein each of the front, rear, and middle cross support members forms a first side clearance gap with the first side frame and a second side clearance gap with the second side frame; or wherein each of the first front, first rear, and first middle connecting flanges includes a spacer portion which is unoccupied by the front, rear, and middle cross support members respectively, the spacer portions separating the corresponding cross support members from the first side frame.
Lawson discloses attaching support members (310) to a side frame (110) of a furniture apparatus (Fig.3) with brackets/flanges (325) wherein a space is formed between the support members and the side frame (spaced from 110 by the length of the curve of the bracket 325).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided clearance gaps between the cross support members and the side frames so to ensure the support member is not in contact with the side frames and does not interfere with the side frames, thereby enabling the furniture apparatus to function properly and to avoid damage to the support members of the side frames. Further, the clearance gap allows for machine tolerances of the flanges and the cross support members.
Regarding claim 15, Casteel discloses a first drive member attached to both the first and second side frames, but does not specifically disclose a first drive member fastener securing the drive member to the first side frame, the first drive member fastener having a drive member fastener longitudinal axis oriented in a direction that is transverse to the horizontal direction.  
Lawson discloses a first drive member fastener (fastener through 350, Fig.4) securing the drive member to the first side frame (Fig.4), the first drive member fastener having a drive member fastener longitudinal axis oriented in a direction that is transverse to the horizontal direction (the fastener axis is transverse the longitudinal axis of the drive member).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided fasteners as taught by Lawson through the drive member of Casteel so to effectively secure the drive member in place and further to enable the fastener to be accessed by a tool in the same manner as the cross support members. 

Allowable Subject Matter
Claims 1-6 are allowed.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635